Dismissed and Memorandum Opinion filed September 3,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00507-CV
____________
 
MURPHEY HARMON, Appellant
 
V.
 
LIGHTHOUSE CAPITAL FUNDING, INC., Appellee
 
 

 
On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2009-23574
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed May 14, 2009.  The
clerk=s record was filed on June 24, 2009. 
No reporter=s record was filed.  No brief was filed.
On July 23, 2009, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before August 12, 2009, the Court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




Appellant filed no
response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Guzman, and Boyce.